

117 HR 1933 IH: Educational Notification and Disclosure of Actions risking Loss of Life by Hazing Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1933IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mrs. McBath (for herself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require institutions of higher education to disclose hazing-related misconduct, and for other purposes.1.Short titleThis Act may be cited as the Educational Notification and Disclosure of Actions risking Loss of Life by Hazing Act or the END ALL Hazing Act.2.FindingsCongress finds the following:(1)Hazing is a problem in the United States, but most especially in our Nation’s educational system.(2)Hazing undermines the educational experience of the victims and the perpetrators. Hazing often perpetuates a cycle in which students who have been hazed feel the need to haze other students as a rite of passage to join a student organization.(3)While hazing takes many forms, including menial labor, disparagement, public or private humiliation, and forced exercise, the combination of alcohol or drug consumption as a form of hazing has caused bodily injury to thousands of students and has been fatal in many instances.(4)Numerous students have died as a result of collegiate hazing. Some of the recent tragedies include Nicky Cumberland, Max Gruver, Tim Piazza, Dalton Debrick, Collin Wiant, Marquise Braham, and Harrison Kowiak.3.Hazing reporting requirements for institutions of higher educationSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended—(1)in subsection (a)(1)—(A)in subparagraph (U), by striking and at the end;(B)in subparagraph (V), by striking the period and inserting ; and; and(C)by adding at the end the following new subparagraph:(W)the hazing reports prepared by the institution pursuant to subsection (n).; and(2)by adding at the end the following new subsection:(n)Disclosures of hazing-Related misconduct(1)Mandatory hazing reportsEach eligible institution participating in any program under this title, other than a foreign institution of higher education, shall on August 1, 2022, begin to collect information with respect to hazing-related misconduct and anti-hazing policies of that institution and prepare, in accordance with this subsection, a report containing the information required by this subsection and make the report publicly available beginning on January 1, 2023, and each July 1 and January 1 thereafter, or on dates determined by State law.(2)Report content(A)In generalA report required by paragraph (1) shall include each finding by the institution that a student organization committed—(i)a violation of the institution’s standards of conduct, or of Federal, State, or local law, relating to hazing; or(ii)other hazing-related conduct that threatens a student’s physical safety, including a violation involving the abuse or illegal use of alcohol or drugs.(B)Incident informationA report required by paragraph (1) shall include, for each finding by the institution of a violation described in subparagraph (A), the following:(i)The name of the student organization that committed the violation.(ii)A general description of the violation, the charges, the findings of the institution, and the sanctions placed on the organization.(iii)The dates on which—(I)the violation was alleged to have occurred;(II)the student organization was charged with misconduct;(III)the investigation was initiated; and(IV)the investigation ended with a finding that a violation occurred.(C)ExclusionsA report required by paragraph (1) shall not include—(i)any information related to allegations or investigations of hazing that do not result in a formal finding of a violation of the standards of conduct of the institution; or(ii)any personally identifiable information on any individual student or member of a student organization.(D)FERPA complianceThe report required by paragraph (1) shall be subject to the requirements of section 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974).(3)Availability(A)Public websiteEach institution shall provide, in a prominent location on the institution’s website, a link to the webpage that contains each report required under paragraph (1). Such webpage shall include a statement notifying the public—(i)of the availability of information, including findings or sanctions, except information protected under section 444 of the General Education Provisions Act (commonly known as the Family Education Rights and Privacy Act of 1974);(ii)a description of how a member of the public may obtain such information; and(iii)a statement that the institution is required to provide such information pursuant to this subsection.(B)Maintenance periodEach institution shall maintain each report required under paragraph (1) on its website for a period of 5 academic years.(4)Reports to law enforcementEach institution participating in any program under this title, other than a foreign institution of higher education, shall report to campus police and appropriate law enforcement authorities any allegation of hazing that involved serious bodily injury or a significant risk of serious bodily injury that is reported to the institution, campus authorities, or any student organization officially recognized by the institution. Such an allegation shall be reported to campus police and appropriate law enforcement authorities not later than 72 hours from the time the institution is first notified of the allegation.(5)Applicability to multi-institution student organizationsIn the case of an allegation that a multi-institution student organization was involved in a hazing incident, the requirements of this subsection shall apply only to the institution or institutions at which the students involved in such allegation are enrolled (or were formerly enrolled), including any student who was a victim in the alleged incident.(6)DefinitionsFor the purposes of this Act—(A)HazingThe term hazing means any intentional, knowing, or reckless act committed by a student, or a former student, of an institution of higher education, whether individually or in concert with other persons, against another student, that—(i)was committed in connection with an initiation into, an affiliation with, or the maintenance of membership in, any student organization; and(ii)causes, or contributes to a substantial risk of, physical injury, mental harm, or personal degradation.(B)Student organization(i)In generalThe term student organization means an organization that is officially recognized by or otherwise affiliated with an institution of higher education and that has a membership that is made up primarily of students enrolled at such institution.(ii)Multi-institution student organizationsThe term multi-institution student organization means a student organization that includes students from more than one institution of higher education, including citywide, regional, State, and national chapters of student organizations..